 268DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDK. Van Bourgondien&Sons, Inc., Employer-Peti-tionerandLocal 810,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL-CIO. Case 29-RM-752May 26, 1989SUPPLEMENTAL DECISION,DIRECTION, AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTThe National Labor Relations Board, by a three-member panel, has considered objections to anelection conducted December 18, 1987, and chal-lenges, and the attached administrative law judge'sdecision recommending disposition of them.' TheBoard has also considered the Regional Director'ssupplemental report on objections, dated May 17,1988, recommending disposition of the Union'smotion for reconsideration of Objection 1.The Board has reviewed the record in light ofthe exceptions and briefs.1.The Board adopts the judge's decision recom-mending that the objections be overruled. With theexception of the judge's recommendation concern-ing challenges to second-shift employees, the Boardalso adopts all of the judge's recommendationsabout challenged ballots.The Employer operates a second shift on 4weekday afternoons and early evenings and on Sat-urday mornings. The shift operates about 24 hoursaweek. Employees on the shift are engaged incommercial packaging, performing the same dutiesas some employees on the 8-hour, first shift.At the time the Employer recognized the Unionin 1985, it employed only students on the secondshift.The first collective-bargaining agreement be-tween the Employer and the Union, effective fromFebruary 27, 1985, through February 26, 1987, didnot refer expressly to second-shift or part-time em-ployees, but specifically excluded "student employ-ees." It defined student employees as "those em-ployees who are hired . . . normally for Saturdayand/or a second shift scheduled after school houroperation or when school is not in session. Notmore than 22-1/2 hours a week except Easter weekor mid-winter recess."At the time of the election, conducted on De-cember 18, 1987, the second-shift employed nineadults,who had been hired after the collective-bar-gaining agreement expired. They performed the'On April 27, 1988, the Boardissued a Decision,Order, and Directionoverruling the Union's Objections1and 8,noting withdrawal of Objec-tion 2,and directing a hearing on the remainingobjections and on 36challengedballotssamework that the students performed, andworked fewer hours per week than the 24 hoursthe shift operated. These second-shift, part-timeemployees voted challenged ballots pursuant to theprovision of the stipulated election agreement thatpart-time employees might vote subject to chal-lenge.The judge overruled the Union's challenge tothe ballots of the disputed second-shift employeesand recommended that their ballots be opened andcounted.He relied on the community of interestthey shared with other employees included in thebargaining unit and the fact that they were not ex-cluded by the Stipulated Election Agreement. Wedisagree that community of interest is the appropri-ate test for determining the eligibility of the secondshift employees, and we disagree with the judge'sconclusion that they are eligible to vote.The facts show that second-shift employees havenot been included in the established unit. While thenine challenged employees are not students, theywork the schedule of hours and the number ofhours set forth in the contract definition of "stu-dent employees" who were excluded from the con-tractunit.By excluding student employees, thecontract excluded all second-shift, part-time em-ployees; and the nine challenged employees havenever been included, in fact, in the unit for whichthe Union was recognized as bargaining representa-tive.Because an employer's petition for an electionmust be predicated on a union's claim to be a Sec-tion 9(a) representative, the voting unit is generallythe unit claimed by the union to be appropriate.2When, as here, the union is the incumbent, thevoting unit is coextensive with the recognized unit,i.e., the unit for which the union claims to be thecontinuing exclusive representative. As the recog-nized unit in this case has not included the disputedsecond-shift employees, we sustain the challengesto their ballots.32This requirement is inherent in Sec 9(c)(1)(B) of the Act, which per-mits an employer to petition for an election to test a union's claim to bethe Sec 9(a) bargaining representative Sec 102 61(b) of theRules andRegulations, which implements Sec 9(c)(1)(B), requires an employer's pe-tition to contain a brief statement that a union has presented to the em-ployer "a claim to be recognized as the exclusive representative of allemployees in the unit claimed to be appropriate" See also, e g ,SonicKnitting Industries,228 NLRB 1319, 1320 (1977), andWestinghouse Elec-tricCorp,129 NLRB 846, 847 (1960)The limited exception to this requirement is when theclaimed unit iscontrary to the purposes of the Act, such as a unit including supervisorsNo such exception is present in this case3 The disputed second-shift employees are Czerepski, Durante, Hur-kacz,Jakubaczyk,Kazio,Kowalewski,Prosa,Romaneck,andZmitrowiczHurkacz' name was inadvertently omitted from the judge'ssummary of recommendations294 NLRB No. 16 K VANBOURGONDIEN & SONS2.The Board adopts the Regional Director's rec-ommendation in his supplemental report on objec-tions and denies the Union's motion for reconsider-ation of Objection 1.Objection 1 alleged that the Employer had givenan overall wage increase in February 1987 and"other increases." In its original decision in thiscase the Board overruled objection 1, adopting theRegional Director's recommendation that the over-all increase was not objectionable in the circum-stances shown, and that the evidence did not sup-port a finding that other wage increases weregiven.In its motion to reconsider, the Union contendsthat the Employer also gave an overall wage in-crease in September 1987 and that the Union didnot know of that increase when Objection 1 wasoriginally investigated.We agree with the RegionalDirector that the Union has not shown that evi-dence of a September 1987 overall wage increasewas newly discovered or previously unavailable.As the Regional Director pointed out, at the timeof the original investigation of objections in De-cember 1987 the Union had information that oneemployee had increases greater than the February1987 increase, and this was sufficient to put theUnion on notice of possible increases in addition tothe one of February 1987. Although the evidencethe Union urges in its motion may be related to theoriginalObjection 1, it was not timely presented.43.In adopting the judge's recommendation tooverrule Objection 3, which concerned the retriev-al of a challenged ballot from the ballot box so thatitcould be placed in a challenged ballot envelopeand the sealed envelope then placed in the ballotbox, we emphasize the following particular circum-stances.Although the challenged voter initially puther marked ballot in the ballot box without usingthe challenged ballot envelope, the judge foundthat the Board agent had been able to retrieve thechallenged voter's ballot because it was on top ofthe pile, just under the opening. Further, the judgefound that the voter was able to identify the ballotas hers because of a fold on a corner she had made.Finally, the judge found that the vote on the ballothad been revealed to no one other than the chal-lenged voter herself.We decline to adopt the perse rule regarding ballot retrieval embraced by ourdissenting colleague and conclude instead, on thebasis of these factual findings-which are not chal-lenged-that the balloting process was not compro-mised. Consequently we conclude that the Board4 See Board's Rules and Regulations,Sec 102 69(a)See alsoWhitePlains LincolnMercury,288 NLRB 1133 fn 24 (1988) (discussing theBoard'spolicy ofdiscouraging piecemeal submissionof evidence) andBurnsSecurity Services,256 NLRB 959 (1981)269agent's conduct was not prejudicial to the interestsof either party to the election or to the employeeswho exercised the right to vote, 'and thereforeadopt the recommendation to overrule Objection 3.DIRECTIONIT IS DIRECTED that the Regional Director forRegion 29 shall, pursuant to the Board's Rules andRegulations, and within 14 days of the date of thisdecision, open and count the ballots of the follow-ing individuals, and thereafter issue and serve onthe parties a revised tally of ballots and the appro-priate certification:Sheryl BettingerBetty MatulchiBeatrice FlahertyGaetano ParisiAnn BusacaMary Ellen MacKenzieDarryl GreyKathy RussoVincenzo FurciLorraine TramontanaRuth SchillingLillian KaplanFae FerrantePenny NelsonVincent WeissMargaret WellbrookThe ballots of the following individuals shallremain unopened and uncounted:Michael BeltzJesse D'BellaJames StricklandCarrie LagendykVeronica ReillyAgnes StrohAndrew HillBogdan KazioMaria ProsaMaryla HurkaczDiane DesserAntonio DestetanoPat FitzpatrickMellis FoissetMiron CzerepskiVincenza DuranteStanislaw JakubczykEdward KowalewskiFeliks RomaneckEdmund ZmitrowiczORDERIT IS FURTHER ORDERED that this matter is re-manded to the Regional Director for Region 29 forfurther processing consistent with this Supplemen-talDecision, Direction, and Order.MEMBER JOHANSEN, dissenting.This election should not be allowed to stand. Achallenged voter, disregarding the instruction ofthe Board agent, deposited her marked ballot di-rectly into the ballot box. The Board agent held upthe voting and proceeded to "fish out" a ballot.The challenged employee then asserted that it was,in fact, her ballot.The Union objected to this unsettling incidentand now excepts to the administrative law judge'sfinding that it was unobjectionable. I agree withthe Union.This is conduct that the Board should not toler-ate.Without any regard to whether or not the 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBoard agent, or we, should depend on the veracityand (even more importantly) the accuracy of thevoter in identifying the ballot, the spectacle of aBoard agent fishing in the ballot box for a ballotrequires the election be set aside.''Jakel, Inc,293 NLRB 615 (1989)Elias Feuer,Esq., for the General Counsel.James J. Dean, Esq.andJames E.McGrath III, Esq.(Putney,Twombley, Hall & Hirson),for the Employer.Jon Quint, Esq.andSidney Levy, Esq. (Markewich, Frie-dron & Markewich P.C.),for the Union.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge Thiscase was heard by me in March 1987 in New York, NewYork.The Employer, on 24 December 1986 filed this peti-tion seekingto decertify the Union which had been vol-untarily recognized on 27 February 1985A Stipulated Election Agreement was executed by thepartiesand approved by the Regional Director forRegion 29 of the National Labor Relations Board on 24November 1987. An election by secret ballot was con-ducted on 18 December 1987, in the following unit:All year-round and seasonal employees, productionpackaging, warehouse and maintenance employees,includingtruck drivers,and assistant managers em-ployed by the Employer at its West Babylon loca-tion, but excluding all department managers, officeclerical employees, student employees, relatives ofmanagement,guards and supervisors as defined inthe Act.'The tally of ballots served on the parties following theelection showed the following results:Approximate number of eligible voters-125Number of Void ballots-30Number of Votes cast for labor organization-42Number of Votes cast against participating labororganization-55Number of valid votes counted-97Challenged ballots-36Valid votes counted plus challenged ballots-133On 28 December 1987, Local 810 filed timely objec-tions to conduct affecting the results of the election,copies of which were served on the Employer-Petitioner.Subsequently, on 8 February 1988 the Regional Directorissued a report on challenges and objections and noticeof hearing. In that report he overruled Objections 1 and8.(The Union had previously withdrawn its Objection'The parties agreed, as part of the Stipulated Election Agreement, thatpart-time seasonal employees should vote subject to challenge2.)Therefore, a hearing was ordered for the followingobjections which read:3.During the conduct of the election, an unenve-loped challenged ballot was placed into the ballotbox and thereafter removed by the Board Agentconducting the election. This act destroyed the ap-pearance of an impartial secret ballot election.4.During the conduct of the election,non-eng-lish speaking voters received what appeared to betranslations of the Board Agent's instruction fromother voters in the voter's native language whenneither the observer nor Board Agent were in a po-sition to understand or monitor such translation.This conduct appears to allow electioneering orallows for improper instruction.5.On December 18, 1987, the Employer visitedhomes of the employees and drove them to the poll-ing areas.6.On or about February, 1987, the Employer,acting through John Van Bourgondien threatenedto move the plant if the Union was successful at anelection.7.On or about December, 1987, the Labor Boardsent notices of election to individual BargainingUnit Members without prior agreement or notice tothe parties.Thirty-six challenged ballots were cast in the election.Fifteen voters were challenged by the Board becausetheir names did not appear on the voter eligibility list.The Union contends that these 15 voters were eligible tovote because they were participants in an ongoing eco-nomic strike which began on 27 February 1987. The Em-ployer contends that these 15 employees are ineligible tovote either because they did not participate in the strikeor because they abandoned the strike and found "regular,substantially equivalent, employment elsewhere" prior tothe date of the election. The names of these 15 votersare.Ann BusacaPenny NelsonDiane DesserGaetano ParisiAntonio DistefanoKathy RussoFae FerranteRuth SchillingPat FitzpatrickLorraine TramontanaMellis FoissetVincent WeissLillian KaplanMargaret WellbrockBetty MatulchiThe Union challenged nine voters who were part-timeemployees. It contends that these part-time employeeswere excluded by the parties from the contractual bar-gaining unit and therefore should not be eligible to vote.They are:Miron CzerepskiEdward KowalewskiVincenzaDuranteMaria ProsaMaryla HurkaczFeliks RomanekStanislawJakubczykEdmund ZmitrowiczBogdan Kazio K VAN BOURGONDIEN & SONSThe votes of Michael Belz, Jesse D'Bella, and JamesStrickland were challenged by the Union on the groundsthat they were students and that their exclusion was stip-ulated in the election agreement.Sheryl Bettinger, Beatrice Flaherty, and Mary EllenMacKenzie, all of whom have the title ofassistantman-ager, were challenged by the Union. It contends that al-though assistant managers were specifically included asvoters in the election agreement, they neverthelessshould not vote because they are supervisors as definedin Section 2(11) of the Act.Three voters were challenged because they allegedlywere no longer employed by the Employer on the dateof the election. The Union challenged Darryl Gray andVincenzo Furci and the Employer challenged AndrewHill.The Union challenged the vote of Carrie Lagendyk,alleging that she is a relative of one of the Employer'sowners. The Employer for its part challenged the votesof Veronica Reilly and Agnes Stroh on grounds thatthey are relatives of supervisors.Based on the record as a whole, including my observa-tion of the demeanor of the witnesses and after consider-ing the argument of counsel, I make the followingFINDINGS AND CONCLUSIONSA. The Objections1.Objection 3The election was held on 18 December 1987 in twosessions; one in the morning at a public library and theother in the afternoon at the Company. Each side hadtwo observers and there was one Board agent responsi-ble for conducting the election.In the afternoon session after most of the people hadvoted,LorraineTramontana appeared and was chal-lenged by the Board agent because her name did notappear on the voter eligibility list 2 (As discussed belowthe Company took the position that, although she was aneconomic striker, she had gotten employment elsewhereand had abandoned the strike.) The Board agent gaveher the standard instructions to mark her ballot in thevoting booth, to fold it up, and to return it to him so thatthe ballot could be put into a separate challenged ballotenvelope before being placed in the ballot box.3 Tramon-tana, however, disregarded these instructions and insteadplaced her ballot directly into the ballot box. When thiswas discovered, the Board agent, after some consterna-tion, held up the voting and decided to attempt to fishout Tramontana's ballot from the box. This he managedto do because her ballot was at the top of the pile, justunder the opening By using a pen, he was able to put it2 In this casethe Excelsiorlistwas used as the eligibility list This wasprepared by the Employer and contained the names and addresses ofthose people the Employer believed wereeligible tovote in accordancewith the election agreement9When the eligibility of voters are challenged their votes are placed inchallenge envelopes so that a later determination can be made, if needed,whether their votes should be counted If they are found to be ineligible,the envelopes are not opened If they are found to be eligible, the enve-lopes are opened and the votes counted Care is taken, to the extent pos-sible, to keep the ballots secret271under the fold (the ballot had been folded in half), andbring it out through the slot. He showed the ballot toTramontana and asked her if this was her ballot. She re-sponded affirmatively, stating that she recognized it be-cause she had folded a corner when handling it. She alsoconfirmed that this was the way she had voted, and pro-ceeded to place the ballot in the challenge envelopewhich was then sealed and deposited into the ballot box.At no time was the vote on the ballot shown to or re-vealed to anyone other than TramontanaInPolymers, Inc.,174NLRB 282 (1969), enfd. 414F.2d 999 (2d Cir. 1969), cert. denied 396 U.S 1010(1970), the Board stated-Election procedures prescribed by the GeneralCounsel or a Regional Director are obviously in-tended to indicate to field personnel those safe-guards of accuracy and security thought to be opti-mal in typical election situationsThese desiredpractices may not always be met to the letter, some-times through neglect,sometimesbecause of the ex-igencies of circumstance. The question which theBoard must decide in each case in which there is achallenge to conduct of the election is whether themanner in which the election was conducted raisesa reasonable doubt as to the fairness and validity ofthe election.InOK Van & StorageCo.,122NLRB795, 797 (1958),the Board overruled an objection where, after almost alleligible voters had voted, the Board agent reached intothe ballot bag and pulled out a ballot to show the ob-servers how a ballot should be marked to be valid. TheBoard stated:Considering that it was the Board agent who han-dled the ballot, the purpose of its removal, and theabsence of any evidence to show that the secrecy ofthe ballot was thus impaired, we find, in agreementwith the Regional Director, that this objection isalso without merit, and is overruled.In the present case, I think the Board agent's reactionto an unusual situation was reasonable. He was facedwith the choice of either letting the challenged voterevade his instruction by placing her ballot directly intothe ballot box or with trying to retrieve it as best hecould.The fact is that he did retrieve Tramontana'sballot without divulging its contents to any other personpresent (including himself), and placed it into the chal-lenge envelope where it belonged. I therefore recom-mend that this objection be overruled.2.Objection 4During the course of the election,two voters came tothe polls and,because they did not understand English,did not understand the Board agent's instructions vis-a-vis the voting.Theydid appear,however, with personswho could translate and the Board agent repeated his in-structions to the translater who spoke to the voter. Inone instance the voter was an Italian woman who camewith her daughter (also an employee), who did the trans- 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlating.In the other case, the voter spoke Polish andtherewas someonethere who was able to translate. Eachvoter cast a ballot without incident.There were approximately 125 eligible voters accord-ing to the tally, of ballots. Of these, it appears that anumber spokeItalianor Polish. This is evidenced by thefact that the notice of election was printedinEnglish,Polish,and Italian.Nonetheless, of the total number whovoted, only two persons required the services of a trans-later and there is no evidence that either party, prior tothe election, notified the Board that an official translaterwould be required or even desirable at the polls. In suchcircumstances,Ican see nothingimproper in the factthat two individuals received their voting instructionsthrough translations by other voters.4I therefore recommend that this objection be over-ruled.3.Objection 5The Union alleges that during the election the Em-ployer drove certain employees to the polling area. Inthis regard, the evidence shows that the Company diddrive two employees to the Company during the elec-tion, these being Mary Hartman and Isabella Broderick.The evidence shows that the Company has customarilydriven both of these persons to work because Hartmanrequires a wheelchair and Broderick has no car or othermeans of transportation The evidence also shows that onone other occasion during the election an employee wasdriven from the plant to her home and back because shecould not produce identification when asked to do so bythe union observer.I recommend that this objection be overruled.4.Objection 6The Union contends that in February 1987 the Em-ployer, by John Van Bourgondien, threatened to movethe plant if the Union won the electionThe evidence shows that the Union scheduled a strikefor 27 February 1987,. In anticipation of this strike theEmployer held three meetings with separate groups of itsemployees on 26 February. Joseph Van Bourgondien,one of the owners, spoke to a group of about 35 womenand he is alleged to have threatened to move the Compa-ny to Pennsylvania.A close reading of the testimony of the employeeswho testified to the meeting tends to corroborate thecredible testimony of Van Bourgondien to the effect thathe told the employees that if there was a strike, theCompany would continue to operate at its present loca-tion; that he hoped they would come to work notwith-standing a strike; and that the Company had its roots inWest Babylon and did not intend to move despite thefact that some years ago it had been offered various taxand other benefits to move.4 SeeRegency Hyatt House,180 NLRB 489, 498(1969)CfKerr GlassMfg Corp,168NLRB 802, 803(1967) In the latter case,the Boardupheld an the validity of election in which only English language ballotswere used in a situation where there were a significant number of non-English-speaking voters, but where the notices had been translated intothe relevant languagesWhile it is conceivable that a few employees may havemisconstrued and read into Van Bourgondien's remarks athreat to move, I do not think that this was either said orintended. I therefore recommend that this objection beoverruled.5.Objection 7The Union contends that in December 1987 Region 29sent notices of election to the prospective voters "with-out prior agreement or notice to the parties." Apparentlywhat the Union really objects to, however, is that a siza-ble number of people did not receive such notices be-cause their names and addresses were not furnished tothe Region by the Employer by way of theExcelsiorlist.The Board's Regional Office decided to mail outcopies of the notices of election to the prospective votersbecause there were a significant number of employeeswho would not see the notice at the plant because theywere on strike. These notices were mailed to the peopleset forth on theExcelsiorlist furnished by the Employerprior to the election.When the Union received a copy of theExcelsiorlist,itsattorney called the Board agent and gave him thenames of a number of people who the Union believedwere eligible voters. (Gathered from the Union's mem-bership records.) The Board agent then communicatedwith the Employer's attorney who sent a letter on 7 De-cember 1987 indicating the reasons that 27 employeeswere no longer employed and therefore not on the list.(Also listed was each employee's last week of work.)The Union contends that a total of about 40 people didnot receive from the Board's Regional Office the noticesof election. One group of 15 comprises the people it al-legeswere economic strikers and they are listed above.Another group consists of 25 persons who are:Lisa BiondoSusan LoudonDuane BowalJanet MasseCatherine BursztinAnne MullenRamona CabaIda ParentiClare ChildsBetty PomerenkLinda CirilloWayne SchillingShirley DanzkerBetty SchoeppPhil DilietoEleanor TeagueKatheryn DorageAlice TookerJoan EricksonAlan VolimerKerry FerraraLeonor WaltersDiane KromoutJoyce WalzLidia KroushinskyAs to the second group (all except for Phil Dilietowho apparently is on theExcelsiorlistasMae Dilieto),the Employer asserts that all left the Company's employeither voluntarily or involuntarily before the eligibilitydate set forth in the election agreement (i.e., 18 Novem-ber 1987). The evidence does tend to establish that thesepeople were not eligible to vote either because they hadquit their employment or had been discharged prior to K. VAN BOURGONDIEN & SONSthe eligibility date.5None of these people came to thepolls to vote.As to the first group I have concluded below that ofthe group of 15, 11 were eligible to vote either becausethey were on sick leave and/or were economic strikers.All the people in this group managed to get to the pollson time and cast challenged ballots. Therefore their non-receipt of the election notices with the sample ballotswas not prejudicial.I note that the Union does not claim that the Employ-er's conduct in not putting certain names and addresseson the list constituted objectionable conduct within themeaning of the rule enunciated inExcelsiorUnderwear,156 NLRB 1236(1966).The fact is that in the presentcase there were at most 11 potentially eligible voterswho did not receive the notice and sample ballot out ofabout 125.Moreover,the Union here was the incumbentunion and obviously was in contact with those employ-ees who were supporting the Union by striking.I, there-fore, recommend that this objection be overruled.B. The Challenges1.Michael Belz,Jesse D'Bella, andJames StricklandThese three individuals all work basically on a regularpart-time basis except for summers and vacation periodswhen their hours of employment are increased.They arefull-time students,two of whom go to high school andone to a community college.The Stipulated Election Agreement specifically ex-cludes from the voting unit all"student employees." Asthe agreement is clearly unambiguous and as the stipula-tion does not, in my opinion,contravene any expressstatutory provision or established Board policy, I con-clude that the challenges to these votes be sustained andthat their ballots remain unopened.SCM Corp., 270NLRB 885,886 (1984).See alsoNLRB v. Speedway Pe-troleum,768 F.2d 151, 155-158 (7th Cir.1985).2.Carrie Lagendyk,Veronica Reilly, andAgnes StrohAll of these individuals are related to company super-visors but otherwise do the same type of work as otheremployees in the bargaining unit.Carrie Lagendyk is thewife of Andy Lagendyk who is the manager of the Com-pany's wholesale department.Veronica Reilly and AgnesStroh are respectively the sister and mother of CatherineTweedy whose title is warehouse manager and is con-cededly a supervisor.As the Stipulated Election Agreement expressly ex-cludes "relatives of management,"I conclude that thesechallenges be sustained and that these three ballotsremain unopened and uncounted.5 I note that the Union subpoenaed the Employer's payroll records andthesewere produced for the years 1986 and 1987 These records werereviewed by the Union at the hearing and were referred to at varioustimes by the Employer'smain witness while testifyingClearly, if theUnion had desired to rebut the Employer's contentions regarding thisgroup of former employees it had the records available to do so3.Sheryl Bettinger,Beatrice Flaherty, and MaryEllen MacKenzie273The Stipulated Election Agreement expressly includesin the voting unit all assistant managers.Notwithstandingthe stipulation,the Union contends that Bettinger, Fla-herty and MacKenzie,each of whom is an assistant man-ager, are supervisors within the meaning of Section 2(11)of the Act. As such,the Union contends that their inclu-sion in the voting unit,in accordance with the stipula-tion,would contravene an express statutory provisionSheryl Bettinger is an assistant manager in the packag-ing department where the manager is Doris Pagnoni. Be-atrice Flaherty also is an assistant manager in the samedepartment except that she works on the evening shift.Mary Ellen MacKenzie is the assistant manager in thewholesale department and works under the direction ofCatherine Tweedy.The evidence shows that the main function of thethree individuals is to distribute work to the employeesin their respective departments.However, the evidencealso indicates that the work distribution is routine anddoes not require the exercise of independent judgment.There was no evidence that any of the three individualshas the power to hire, fire, promote, or otherwise exer-cise the powers enumerated in Section 2(11) of the Actexcept that Flaherty has made recommendations regard-ing continued employment for students working on thesecond shift.Yet, even in Flaherty's case, it is my opin-ion that the evidence was insufficient to prove that sheeffectively recommended discharges.Inmy opinion the evidence presented at the hearingproved,atmost,that these three individuals had thefunctions of leadpersons and I do not believe that theevidence was sufficient to establish that they were super-visors within the meaning of Section 2(11) of the Act. Asthey clearly were included in the voting unit pursuant tothe parties'stipulation,I recommend that their ballots'beopened and countedBrowning-FerrisIndustries,275NLRB 292(1985);Tribune Co.,190 NLRB 398 (1971).4. Second-shift employeesA group of nine part-time employees who work on thesecond shift were challenged by the Union.In this re-spect,the Union contends that the people who workedon this shift have historically been excluded from thebargaining unit and have been students.While not dis-agreeing with the historical facts, the Employer contendsthat although the second shift had been populated by stu-dents(who are excluded from the collective-bargainingagreement),the Employer,because the student employ-ees had excessive tardiness and absenteeism,changed itspolicy and hired nonstudents to work on the secondshift.As noted, the Stipulated Election Agreement spe-cifically provides that the eligibility of these individualswould be subject to the challenge procedure.The evidence establishes that the group of nonstudentshired for the second shift began in the autumn season of1987 and with the exception of a few(one of whom wasinvolved in an automobile accident),resumed work in 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlate January for the spring season .6 The work done bythese employees is no different from that done by thepacking employees on the day shift and they are paid es-sentially the same wage rates(depending on tenure), andreceive the same level of benefits. As the evidence showsthat this group of employees work on a regular part-timebasis, performing the same work under the same condi-tions, as other unit employees, I conclude that they havethe same community of interest as the employees in thebargaining unit.Farmers Insurance Group,143NLRB240, 244-245 (1963) Since they were not excluded fromthe voting unit by virtue of the Stipulated ElectionAgreement, I recommend that their votes be opened andcounted. The voters in question are:Miron CzerepskiEdward KowalewskiVincenza DuranteMaria ProsaMaryla HurkaczFeliks RomanekStanislaw JakubczykEdmund ZmitrowiczBogdan Kazio5.Andrew Hill and Darryl GreyThe record shows that Andrew Hill's lastday of workat the Company was 16 November 1987. That is, he left2 days prior to the payroll eligibility date set forth inStipulated Election Agreement which was 18 November1987. The Company's witness testified without contradic-tion that Hill was employed in the warehouse, that hewas not laid off, and that he left and has not since re-turned to work Based on the uncontested testimony, Iconclude that Hill quit his employment prior to the eligi-bility date and therefore was ineligible to votePlymouthTowing Co.,178 NLRB 651 (1969).'Darryl Grey, who worked in the warehouse began hisemployment with the Company on 2 September 1987,.He had a 3 week hiatus beginning shortly before 18 No-vember 1987. This was caused by the fact that he violat-ed parole and spent the time in an involuntary visit toone of New York's institutions. On 23 December 1987 heresumed his duties and has been employed ever since.While Grey's absence from work during a part of the eli-gibility period was not because he was ill, on vacation,or temporarily laid off, it is also evident that he had notquit his employment or been discharged. In these some-6 The Company basically has two seasons One generally begins in lateJanuary and runs through mid-May,and the other begins in mid-Augustand runs through mid-OctoberMost of the Company's employees,whether on the day or evening shift, are laid off at the end of eachseason and are recalled for the next season7Par 2 of the Stipulated Election Agreement states2ELIGIBLE VOTERS The eligible voters shall be unit employeesemployed during the payroll period for eligibility,includingemploy-ees who did not work during that period because they were ill, onvacation, or temporarily laid off,employees engaged in an economicstrike which commenced less than 12 months before the election dateand who retained their status as such during the eligibility periodand their replacements,and employees in the military services of theUnited States who appearinpersonatthe polls Ineligible to voteare employees who have quit or been discharged for cause since thepayroll period for eligibility,employees engaged in a strike whohave been discharged for cause since the commencement thereof andwho have not been rehired or reinstated before the election date, andemployees engaged in an economic strike which commenced morethan 12 months before the election date and who have been perma-nently replacedwhat unusual circumstances, I conclude that Greyshould be considered an eligible voter and I recommendthat his ballot be opened and counted.6.Vincenzo Furci, Ruth Schilling, Fae Ferrante,Margaret Wellbrook, Betty Matulchi, andGaetano ParisiInRed Arrow Freight Lines,278 NLRB 965 (1986), theBoard stated:The fundamental rule governing the eligibility ofan employee on sick or maternity leave is that he orshe ispresumed to continue in suchstatus unlessand until the presumption is rebutted by an affirma-tive showing that the employee has been dischargedor has resigned.Furci last worked at the Company in August 1987when he stopped because ofa serious illness.He has notyet returned.According to John Van Bourgondien,Furci is on sick leave and would be reinstated to a jobsuitable to him when and if he recovers sufficiently toreturnwork. In this respect Van Bourgondien testifiedthat the Company has a very liberal practice of keepingjobs open for employees who are out sick.BettyMatulchi, who was employed as a packer sinceFebruary 1978 last worked for the Company in Novem-ber 1985. She states that she left on bereavement leavebecause her mother died. Shortly thereafter, she was laidoff after the fall season with other employees in her clas-sification.According to Matulchi she receiveda mailgram recall-ing her to work in February 1986 but told Ann Sconzo(who among other thingsis incharge of payroll) that herdoctor told her to rest in anticipation of surgery on herwrist.Matulchi states that Sconzo asked her to send aletter explaining the situation, which she did.Matulchi testified that she had the surgery in April1986, and after recuperating, she called the Company inJanuary 1987 to go back to work. She states that in Janu-ary 1987 Ann Sconzo told her for the firsttimethat herleave of absence was up and she no longer was em-ployed by the Company. Thereafter, when the Unionwent on strike, Matulchi joined the strike and participat-ed in the picketing.Ruth Schilling began working at the Company in1970.Her last day at work was 26 December 1986. On 9January 1987, just prior to returning to work, Schillinghad a heart attack. While at the hospital she was visitedby Fred Van Bourgondien (one of the owners), and toldhim, "Don't worry I'll be back." During the period ofher recovery, Schilling collected disability benefits,which ran out in April 1987. When she fully recovered,the strike had already commenced and she participatedin the picketing and spoke to Van Bourgondien on thepicket line.Margaret Wellbrook has been employed by the Com-pany for 23 years. She last worked on 19 December1986, at which time she told Ann Sconzo that she wouldbe having an operation. In fact, she did have an oper-ation on 30 December 1986 and in January 1987 receiveddisability benefitsuntil sometimeinMarch 1987. In April K VAN BOURGONDIEN & SONS1987, she had recovered from the operation and insteadof going back to work joined the strike and participatedin the picketing. In September 1987 she stopped picket-ing because her husband became sick.Fae Ferrante began working at the Company inAugust 1980as anorder picker in the wholesale depart-ment.She was temporarily laid off in May 1986. InAugust when she received a recall notice she called AnnSconzo and said that she could not go back to work yetbecause of bone spurs. She told Sconzo she would callback in a couple of weeks According to Ferrante, shethen developed problems with her knee and when shewent and spoke to Sconzo she was told that Andy wouldgive her a sit down job. Ferrante states that she said ineffect that there were no sit down jobs in her depart-ment,whereupon Sconzo said, "if you get better, call usup and if thereisanopening we'll call you back." Ac-cording to Ferrante, when the strike began, she opted tojoin the strike rather than return to work.GaetanoParisi isalso called Ida Parisi. Three weeksbefore the strike she wrote to the Company on 10 Febru-ary 1987 saying that she was taking a leave of absence inFlorida for a while on her doctor's advice because of anallergy.The record does not indicate whether she everreturned to New York, or whether she sought to returntowork or joined the strike. There is also no evidencethat she was discharged or resigned.Inasmuchas the testimony of John Yan Bourgondienestablishes that the Company has a liberal practice vis-a-vis employees who are absent because ofillness and asthere is no persuasive affirmative evidence that any ofthe above-named employees had been discharged or hadresigned, I am persuaded that they were eligible voters.In reachingthis conclusion, I am mindful of evidencewhich in Furci'scase,makes it somewhat unlikely thathe will be able to return to work. In the case of Schil-ling, I note that despite her heart attack she has recov-ered and has participated in the picketing which hastaken place in full view of the Company and its manage-ment.In the cases of Schilling, Ferrante,Wellbrook, andMatulchi, the evidence establishes that each was notworking on the payroll eligibility date because ofillnessand thereafter became economic strikers who are entitledtovote under the terms of the Stipulated ElectionAgreement. In the case of Parisi, although the evidenceconcerning her situation is extremely thin, I believe thatthe company has not rebutted the presumption that shewas on sick leave and therefore eligible to vote7.Ann Busaca, Diane Desser, Antonio Destefano,Pat Fitzpatrick, Mellis Foisset, Lillian Kaplan,Penny Nelson, Kathy Russo, Lorraine Tramontana,and Vincent WeissThe Union contends that all of these persons were eli-gible to vote because they were economic strikers. Thestrike commenced on 27 February 1987 and has contin-ued to date.John Van Bourgondien testified that Diane Desser lastworked during the week ending 15 October 1986 and hasnever returned to work He testified that Antonio Deste-fano was laid off during the week ending 11 November2751986 and never returned He testified that Pat Fitzpatricklastworked during the week ending 14 May 1986 anddid not respond to a recall notice for that autumn. Ac-cording to Van Bourgondien, Mellis Foisset quit duringthe week ending 31 January 1987.With respect to the four people named above, theUnion did not show that they engaged in the strike orotherwise were eligible to vote by reason of illness etc., Itherefore recommend that their ballots remain unopenedand uncounted.The evidence shows that Ann Busaca and KathyRusso worked at the Company until the day before thestrikeand participated in the strike. The Employerhaving produced no evidence showing why these two in-dividuals, as economic strikers, would not be eligible tovote, I recommend that their ballots be opened andcounted. The evidence also tends to show that VincentWeiss was a striker albeit he had just returned to workthe day before. Nevertheless, as the Employer advancesno basis for finding him to be an ineligible voter, I rec-ommend that his ballot be opened and counted.LorraineTramoatana,LillianKaplan, and PennyNelson8 all were economic strikers, who after the strikebegan, got full-timejobs elsewhere In each instance theygot jobs that paid more money and had better fringe ben-efits.Nevertheless, they testified that they would returntowork at the Company if pay and benefits equaledthose of their other jobs. They also testified that they didnot tell either their new employers or the Employer herethat they considered their new jobs to be permanent. Inthe case of Penny Nelson, there was hearsay testimonythat she told her supervisor at the Company that she didnot intend to go back to work.The Board inPacific Tile & Porcelain Co.,137 NLRB1358 (1962), held that economic strikers are presumed tobe eligible votersassumingthe election is held within 12months of the commencement of the strike. To rebut thepresumption the Board held that the party challengingthe voter's eligibility must affirmatively show by objec-tive evidence that an economic striker has abandoned aninterest in his or her job. See alsoQ-T Tool Co.,199NLRB 500 (1972). Moreover, the fact that a striker mayhave taken another job at higher earnings, by itself is in-sufficient to rebut the presumption that the striker is eli-gible to vote.Q-T Tool Co.,supra;Akron Engraving Co.,170 NLRB 232 (1968);Pacific Tile & Porcelain Co.,supraIn view of the testimony of Kaplan and Tramontanaand the stipulation as to the proposed testimony ofPenny Nelson to the effect that they would either returntowork or consider returning to work at the Employerif their wages and benefits at such time equaled their cur-rent employers, I do not believe that the Employer hasrebutted the presumption that they were eligible voters Ishall therefore recommend that their ballots be openedand counted.8 It was stipulated that Penny Nelson, if called to testify, would giveessentially the same testimony as Tramontana and Kaplan 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSummary of RecommendationsOn the foregoing, I make the following recommenda-tions:91.That all the Union's objections be overruled.2.That the ballots of the, following individuals beopened and counted.Fae FerranteMiron CzerepskiVincenza DuranteStanislawJakubczykBogdan KazioEdward KowalewskiMaria ProsaFeliks RomaneckEdmund ZmitrowiczDarryl GreyMaryla HurcaczMary Ellen MacKenzieMargaret WellbrookBetty MatulchiGaetano ParisiAnn BusacaKathy RussoLorraine TramontanaLillian KaplanPenny NelsonVincent WeissSheryl BettingerVincenzo FurciBeatrice FlahertyRuth Schilling9Pursuant to Sec 102 69 of the Board's Rules and Regulations,and theOrder directing hearing any party may,within fourteen(14) days fromthe date of issuance of this Report, or within such further period as theBoard may allow, file with the Board in Washington,D C, an originaland eight copies of Exceptions to this Report with supporting brief, ifdesired Immediately upon the filing of such Exceptions,the party filingthe same shall serve a copy thereof together with a copy of any brieffiled upon the other parties A statement of service shall be made to theBoard simultaneously with the filing of Exceptions If no Exceptions arefiled hereto the Board,upon the expiration of the period for filing suchExceptions,may adopt the recommendations of the Hearing Officerforthwith upon the record or may invoke any other disposition of thecase3.That the ballots of the following individuals remainunopened and uncounted:Michael BeltzAndrew HillJesse D'BellaDiane DesserJamesStricklandAntonio DestefanoCarrie LagendykPat FitzpatrickVeronica ReillyMellis FoissetAgnes Stroh